Citation Nr: 1029780	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a foot 
disability.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to December 1971 
and from September 1972 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions in December 2004 and November 2007 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In April 2010, the Veteran testified at 
a hearing before the undersigned at the RO.  

As an additional matter, the Board notes that during his April 
2010 hearing, the Veteran provided testimony about his 
schizophrenia and how it is related to his military service.  
However, this claim was previously denied by a September 2002 
rating decision.  The Veteran did not initiate an appeal, timely 
or otherwise, and therefore the Board does not have jurisdiction 
over this prior final decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009); See also 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2009) (outlining the procedures and time 
limitations for appealing adverse RO rulings to the Board).  
Accordingly, the Board finds that the April 2010 hearing 
transcript constitutes an informal request to reopen the 
previously denied claim.  Because this issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), the 
Board does not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

As to both the issues on appeal, during the April 2010 hearing 
the Veteran testified that he was in receipt of Social Security 
Administration (SSA) disability benefits and these records are 
not found in the claims files.  Therefore, a remand is required 
for the AMC/RO to request complete copies of any disability 
determinations the SSA has made concerning the Veteran and copies 
of the medical records that served as the basis for any such 
decisions.  Although any SSA decision would not be controlling, 
it is potentially pertinent to the Veteran's appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to 
assist includes obtaining SSA decision and supporting medical 
records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991) (VA cannot ignore SSA determination of disability 
but must provide reasons or bases regarding such determination).

As to the claims of service connection for PTSD, the Board finds 
that a remand for additional stressor development is required 
despite the recent changes made to 38 C.F.R. § 3.304(f) because 
the Veteran's stressors do not involve "fear of hostile military 
or terrorist activity."  Specifically, the Veteran contends that 
he has PTSD as a result of jumping from a helicopter at night 
while it was snowing, when the helicopter was about 50 feet from 
the ground, while stationed in Korea from 1970 to 1971.  He also 
claims that he has PTSD as a result of assembling nuclear 
weapons.  Specifically, he testified that he was sworn to secrecy 
and not allowed to speak openly about his military duties, but 
that his job was mainly putting the warheads on rockets and 
shipping explosives to various locations.  He testified that he 
was faced with the daily stress of having to know where all the 
explosives were in case it was necessary to detonate them to kill 
the enemy or to kill himself.  He performed these duties between 
January and February of 1971 while assigned to the 42nd Field 
Artillery at Camp Page in Korea.  

Telling the Veteran's DD Form 214 and personnel records show that 
he served in Korea as a rocket crewman with the HHC, 4th USAMICOM 
and as an assembly specialist with the A Btry, 1/42 Arty, 4th 
USAMICOM between October 1970 and December 1971.  However, apart 
from obtaining service personnel records, it does not appear that 
the RO made efforts to verify the claimed stressors.  
Specifically, the U.S. Army and Joint Services Records Research 
Center (JSRRC), has not been contacted to research the Veteran's 
alleged service stressor.  Therefore, an attempt should be made 
in this regard.  See VA Adjudication Procedure Manual, M21-1 MR, 
Part III, Subpart iv, Chapter 4, section H, Topic 29 (December 
13, 2005). 

Following completion of the additional development requested 
herein, if the AMC/RO finds that there is credible supporting 
evidence that a claimed in-service stressor actually occurred, 
the complete record should be reviewed by the appropriate VA 
physician.  If PTSD is diagnosed, the manifestations should be 
described in detail, the stressor should be identified, and the 
evidence accepted to document the stressor should be indicated.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC must request from the SSA 
complete copies of any disability 
determination(s) it has made concerning the 
Veteran and copies of the medical records 
that served as the basis for any such 
decision(s).  Requests must continue until 
the AMC/RO determines that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.  
All efforts to obtain these records should 
be documented in the claims folder.  If the 
records do not exist or that further 
efforts to obtain those records would be 
futile, the Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard in order that they have an 
opportunity to obtain and submit those 
records for VA review.

2.  The RO/AMC should ask the Veteran to 
provide any medical records, not already in 
the claims file, pertaining to post-service 
treatment or evaluation of his claimed 
disabilities, or to provide the identifying 
information and any necessary authorization 
to enable the AMC/RO to obtain such 
evidence on his behalf.  All attempts to 
procure records should be documented in the 
file.  If the records identified by the 
Veteran are unavailable, a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the Veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

3.  The RO/AMC should contact the Veteran 
to give him an opportunity to provide any 
additional specific information he may have 
concerning his claimed in-service 
stressors.  Advise him that, if possible, 
he should provide names of other 
individuals who were also present and 
witnessed or knew of the incidents, or who 
can confirm his proximity to the incident.  
The Veteran is advised that this 
information is necessary to obtain 
supportive evidence of the alleged 
stressors events, and that he must be as 
specific as possible, because without such 
details an adequate search for verifying 
information cannot be conducted.  

4.  After waiting a reasonable time for the 
Veteran to reply to the above stressor 
request, the RO/AMC must contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) and ask them to provide any 
available information which might 
corroborate the Veteran's alleged in-
service stressors of jumping out of a 
helicopter and assembling nuclear weapons 
while in Korea between January 1971 and 
February 1971.  Please provide JSRRC with 
the following: a prepared summary of the 
Veteran's claimed stressors, copies of the 
Veteran's DD-214, and any service personnel 
records obtained showing service dates, 
duties, and units of assignment.  

5.  The AMC/RO should then review the file 
and make a specific determination, in 
accordance with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
Veteran was exposed to any in-service 
stressors.  If so, identify the nature of 
the specific stressor or stressors 
independently established by the record.  
In reaching this determination, address any 
credibility questions raised by the record.

6.  If, and only if, the AMC/RO is able to 
verify either of the claimed stressor, 
schedule the Veteran for a VA psychiatric 
examination to determine the existence and 
etiology of any currently manifested PTSD.  
Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  All 
indicated tests and studies, including 
psychological testing, if necessary, are to 
be performed and the examiner should review 
the results of any testing prior to 
completing the report.  The examiner is 
advised that only the verified stressor 
detailed in the record may be relied on.  
The examiner should than provide an answer 
to the following question:

Is it as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that the Veteran has PTSD in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV) based on a 
verified stressor? 

7.  The RO/AMC should thereafter issue to 
the Veteran updated Veterans Claims 
Assistance Act of 2000 notice in accordance 
with the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006) as 
well 38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2009).  

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should readjudicate each claim by 
evaluating all evidence obtained after the 
last statement or supplemental statement of 
the case (SSOC) was issued.  If any of the 
benefits sought on appeal remain denied, 
the RO/AMC must furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

